UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 92-1846
                   FRANCO ACEVEDO-DIAZ, ET AL.,

                      Plaintiffs, Appellees,

                                v.

                     JOSE E. APONTE, ET AL.,

                      Defendants, Appellees,

                                     

                      ADA N. PEREZ, ET AL.,

                     Plaintiffs, Appellants.

                                           

No. 92-1848
                   FRANCO ACEVEDO-DIAZ, ET AL.,

                      Plaintiffs, Appellees,

                                v.

                     JOSE E. APONTE, ET AL.,

                      Defendants, Appellees,

                                     

                 DOROTEA COLLAZO RIVERA, ET AL.,

                     Plaintiffs, Appellants.

                                           

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO,

          [Hon. Raymond L. Acosta, U.S. District Judge]
                                                      

                                           

                              Before

                       Selya, Cyr and Stahl,

                         Circuit Judges.
                                       

                                           

     Raul Barrera Morales for appellants.
                         
     William Reyes Elias  with whom Cesar  R. Miranda Law  Office
                                                                 
was on brief for appellees.

                                           

                          August 3, 1993
                                           

                                2

          CYR, Circuit Judge.  In  November 1984, Jose E. Aponte,
          CYR, Circuit Judge.
                            

the  candidate  of  the  Popular Democratic  Party  ("PDP"),  was

elected mayor  of the  Municipality of Carolina  ("City"), Puerto

Rico,  defeating  the  incumbent  mayor,  Roberto  Iglesias,  the

candidate of the New Progressive Party ("NPP").  During his first

year in office,  Mayor Aponte  either terminated,  or refused  to

renew,  several  hundred  non-policymaking  city  employees hired

under the  previous administration.   In letters of  dismissal to

the employees, Aponte claimed that the City faced a severe fiscal

crisis, and  disclosed  various criteria  for  determining  which

municipal  employees were to be terminated in order to effect the

necessary economies:

          (1)  employees hired  without compliance with
               Commonwealth or municipal personnel laws
               and  regulations,  see, e.g.,  P.R. Laws
                                           
               Ann. tit. 3,    1331-1337, which dictate
               the  public  posting of  available posi-
               tions and competitive examinations;

          (2)  employees hired or  promoted during  the
               1984  "veda," or  "electoral prohibition
               period,"  a  four-month "window"  before
               and  after  a municipal  election during
               which hiring, renewals, or promotions by
               the  incumbent  administration are  pro-
               scribed by law;

          (3)  employees  who submitted  no documentary
               proof  that  they possessed  the minimum
               education  and  experience required  for
               their positions; 

          (4)  employees   whose  job   positions  were
               deemed  nonessential, and  therefore ex-
               pendable; or

                                3

          (5)  employees  who had  committed employment
               infractions  (e.g., unexcused  leaves of
                                 
               absence, chronic tardiness).

          In March 1986, 357 terminated employees, claiming poli-

tical affiliation with  the ousted NPP, brought the present civil

rights action  under  42 U.S.C.    1983 against  the City,  Mayor

Aponte, Jose A. del Valle (at times, the acting mayor), and Felix

Martinez (the personnel officer).   Plaintiffs alleged that their

dismissals were due solely to their NPP affiliation, in violation

of  their First Amendment and due process rights under the United

States  Constitution.   The  complaint demanded  compensatory and

punitive damages, as well as reinstatement.1

          The claims of 255 plaintiffs went to the jury following

a  four-month trial, and defendant  verdicts were returned on the

claims  of 240 plaintiffs.   Six plaintiffs  were awarded compen-

satory damages  (from $1700  to $10,440)  against  the City,  and

punitive damages ($25,000) against  Aponte, while nine plaintiffs

                    

     1Three  municipal employee classifications  were involved in
the challenged terminations:  (1) "regular" employees,  occupying
permanent  or   career  municipal  positions,   (2)  "transitory"
employees,  appointed  without  the  usual   personnel  screening
procedures  (e.g.,  postings and  competitive  examinations), but
                 
subject to  periodic renewals at  the expiration  of their  fixed
terms, and (3) "contractual" workers, hired for fixed terms under
federally funded  programs (e.g., HUD) administered  by the City.
                                
"Transitory" employees  lack tenure, or  a reasonable expectation
in  the indefinite  continuation  of their  employment after  the
expiration of their fixed term.   While their lack of  a property
interest in their  employment positions  generally precludes  due
process claims  for a politically discriminatory dismissal, First
Amendment discrimination claims are not precluded.  See Santiago-
                                                                 
Negron  v. Castro-Davila,  865  F.2d 431,  436  (1st Cir.  1989);
                        
Estrada-Izquierdo  v. Aponte-Roque,  850  F.2d 10,  16 (1st  Cir.
                                  
1988).

                                4

were  awarded  nominal damages  ($1.00)  against  the City,2  and

punitive damages  ($25,000) against  Aponte.  The  district court

denied all claims for  reinstatement.  Finally, in May  1992, the

court  set aside  all fifteen  plaintiff verdicts.    The present

appeal  is brought by  eleven of the  fifteen disappointed plain-

tiffs.

                            DISCUSSION
                                      

A.   Standard of Review and Applicable Law
                                          

          A jury verdict may not be set aside as a  matter of law

under Fed. R. Civ. P. 50(b) except  on a "'determination that the

evidence could lead a reasonable person to only one conclusion.'"
                                                              

Hiraldo-Cancel v. Aponte, 925 F.2d 10, 12 n.2 (1st Cir.) (quoting
                        

Conway  v.  Electro Switch  Corp., 825  F.2d  593, 598  (1st Cir.
                                 

1987)) (emphasis added), cert. denied, 112 S. Ct. 637 (1991); see
                                                                 

Ferrer  v. Zayas, 914 F.2d 309, 311 (1st  Cir. 1990).  On de novo
                                                                 

review, the court of  appeals will uphold the verdict  unless the

facts and inferences, viewed  in the light most favorable  to the

verdict, "point so  strongly and overwhelmingly  in favor of  the

movant that a reasonable  jury could not have [returned  the ver-

dict]."  Hendricks & Assocs., Inc. v. Daewoo Corp., 923 F.2d 209,
                                                  

214 (1st Cir.  1991); Ferrer, 914 F.2d  at 311; Mayo v.  Schooner
                                                                 

Capital Corp., 825 F.2d 566, 568 (1st Cir. 1987). 
             

                    

     2On appeal, certain plaintiffs demand a new trial on compen-
satory damages, arguing that the jury had no choice but to credit
their testimony  on damages, especially  as it  related to  their
mental  suffering and anguish.   We summarily  reject their argu-
ment, as wholly unsupported by the record.

                                5

          In  a  political  discrimination case,  see  Branti  v.
                                                             

Finkel, 445 U.S. 507 (1980); Elrod v. Burns, 427 U.S. 347 (1976),
                                           

plaintiffs must bear the threshold burden of producing sufficient

direct or  circumstantial evidence  from which a  jury reasonably

may infer that plaintiffs' constitutionally protected conduct    

in  this case, political affiliation with  the NPP    was a "sub-

stantial" or  "motivating" factor  behind their dismissal.3   See
                                                                 

Ferrer, 914  F.2d at 311; Estrada-Izquierdo  v. Aponte-Roque, 850
                                                            

F.2d 10, 13  (1st Cir. 1988);  Rosaly v. Ignacio,  593 F.2d  145,
                                                

148-49 (1st Cir. 1979).  Once plaintiffs clear the threshold, the

burden shifts  to  defendants to  articulate a  nondiscriminatory
                                            

ground  for the dismissals, and  prove by a  preponderance of the
                                                                 

evidence that plaintiffs would  have been dismissed regardless of
        

their political affiliation.  See Givhan v.  Western Line Consol.
                                                                 

Sch. Dist.,  439 U.S. 410, 416 (1979); Rodriguez-Pinto v. Tirado-
                                                                 

Delgado, 982 F.2d  34, 39  (1st Cir.  1993); Kercado-Melendez  v.
                                                             

Aponte-Roque,  829 F.2d 255,  264 (1st Cir.  1987), cert. denied,
                                                                

486 U.S. 1044 (1988).   Either this "but for" causation  test, or

the defendant-employer's  "Mt. Healthy defense,"  ensures that  a
                                      

plaintiff-employee who would have been  dismissed in any event on

legitimate grounds is not  placed in a better position  merely by

virtue of the  exercise of a  constitutional right irrelevant  to

the adverse employment action.   See Mt. Healthy City  Sch. Dist.
                                                                 

                    

     3The  defendants  do not  contend  that  any appellant  held
either  a  confidential  or  a policymaking  position  for  which
partisan  political  affiliation  might have  been  a  legitimate
requirement. See Branti, 445 U.S. at 508; Anthony v. Sundlun, 952
                                                            
F.2d 603, 605 (1st Cir. 1991).

                                6

Bd. of Educ. v. Doyle, 429 U.S. 274, 284 (1977); Acosta-Sepulveda
                                                                 

v. Hernandez-Purcell, 889 F.2d 9, 13 (1st Cir. 1989); Rosaly, 593
                                                            

F.2d at 148.

          After  a careful summarization  of the  trial evidence,

the  district court  granted  defendants' Rule  50(b) motion  for

judgment  as a matter of law  because the bulk of the circumstan-

tial  evidence  relied on  by plaintiffs     namely,  their party

affiliation and  the temporal proximity between  their dismissals

and  Mayor  Aponte's  inauguration     was  too  conjectural  and

conclusory to counteract the "overwhelming"  Mt. Healthy defense,
                                                        

which  demonstrated  that massive  layoffs  were  compelled as  a

result of the severe  fiscal crisis brought on by  the overhiring

of City personnel  under the previous administration.  See Kauff-
                                                                 

man v.  Puerto Rico Tel. Co., 841 F.2d 1169, 1172 (1st Cir. 1988)
                            

(finding that  plaintiffs failed to  allege the type  of specific
                                                                 

evidence of  politically discriminatory animus required  to avoid

summary judgment).

          The district  court  opinion compares  the Mt.  Healthy
                                                                 

burden-shifting  mechanism  to  similar  devices  used  in  other

employment discrimination  cases, such  as Title VII  cases, see,
                                                                

e.g., Chamberlin v. 101 Realty, Inc., 915 F.2d 777, 782 (1st Cir.
                                    

1990),  and ADEA cases, see,  e.g., Goldman v.  First Nat'l Bank,
                                                                

985 F.2d 1113, 1116-18 (1st Cir. 1993).  The opinion states that,

once  the  defendant interposes  the  Mt.  Healthy defense,  "the
                                                  

plaintiff  then  has  the  opportunity to  demonstrate  that  the

alleged nondiscriminatory  reason is a false  pretext," which may

                                7

be accomplished either by "'persuading the [jury] that a discrim-

inatory reason  more likely motivated the  employer or indirectly

by  showing    that  [the] employer's  proffered  explanation  is

unworthy of credence.'"  Dist. Ct. Op., at 4 (quoting Texas Dep't
                                                                 

of  Community Affairs v. Burdine, 450 U.S. 248, 256 (1981) (Title
                                

VII  case)).   Although literally  correct, the  quoted statement

gives us pause, especially  in light of the citation  to Burdine.
                                                                

Since a proper allocation of the burden of persuasion is critical

to our  assessment of  the district  court's decision  under Rule

50(b), we first revisit the applicable burden-shifting procedure.

          Under  Title VII,  a plaintiff  must establish  a prima
                                                                 

facie case  of employment discrimination,  at which point  a pre-
     

sumption of discrimination  attaches to the plaintiff's claim.  A

limited burden of production  then passes to the employer  to ar-
                                                                 

ticulate a legitimate, nondiscriminatory  reason for its actions,
        

a  burden which is fully satisfied if the employer submits enough

evidence to raise a genuine issue of material fact.  The employer

need  not  submit  sufficient  evidence to  "persuade  the  [fact

finder]."   Burdine, 450 U.S. at  254.  In other  words, notwith-
                   

standing the interim  shift in  the burden of  production to  the

employer, the plaintiff-employee in a Title VII case "retains the

burden of persuasion" at all times.  Id.
                                        

          By  contrast,  under  the  Mt.  Healthy burden-shifting
                                                 

mechanism applicable to  a First Amendment political  discrimina-

tion  claim, the burden of persuasion itself passes to the defen-
                                                                 

dant-employer once  the  plaintiff produces  sufficient  evidence
             

                                8

from which the fact  finder reasonably can infer that  the plain-

tiff's  protected conduct  was  a  "substantial" or  "motivating"
                                 

factor behind  her dismissal.   Accordingly, once  the burden  of

persuasion  shifts  to  the  defendant-employer,  the  plaintiff-

employee will prevail unless the  fact finder concludes that  the

defendant  has produced  enough  evidence to  establish that  the

plaintiff's  dismissal  would  have  occurred in  any  event  for

nondiscriminatory reasons.

          Therefore, we  can sustain a  Rule 50(b) reversal  in a

political discrimination  case only if:  (1)  the record evidence

compelled the conclusion that the  plaintiff would have been dis-
         

missed in  any event for  nondiscriminatory reasons,  or (2)  the

plaintiff  did not  introduce  sufficient evidence  in the  first

instance to shift the burden of persuasion to the defendants.  We

address these alternatives in turn.

B.   The "Austerity" Defense
                            

          Through  numerous  expert  witnesses   and  statistical

data,4   defendants  attempted to  establish that  all the  chal-

                    

     4For  example,  defendants  presented  the  following uncon-
troverted evidence:  1)  in 1985, there were  approximately 2,900
City employees, including 906 "transitory" employees, 459 of whom
had  been appointed by  the former administration  in fiscal year
1984 alone;  2) the  former mayor  had made 250-300  appointments
between July and October 1984; 3) in 1984, despite warnings about
the City's worsening budgetary problems, the former mayor renewed
all transitory employees' expiring  appointments; 4) by 1985, the
   
personnel payroll comprised 80% of the City's budget; 5) in 1985,
defendant  Aponte inherited  a debt  of $116  million, which  has
since  been reduced to $30 million, and an accumulated deficit of
$30 million,  since reduced to $3 million;  and 6) by 1991, there
were 1,966 City  employees, only eight of whom  were "transitory"
employees. 

                                9

lenged dismissals  were due  to  the fiscal  crisis inherited  by

Mayor  Aponte when he took  office in 1985,  which the defendants

attributed to mismanagement or illegal patronage hiring practices

on  the part of the previous administration.  The jury reasonably

could  have found that the dismissals made by the incoming admin-

istration resulted  in a 32%  net reduction of  approximately 900

City employees (from 2,869  to 1,966), and that no  new employees

were hired  to perform  the duties of  the dismissed  plaintiffs.

Thus, the jury reasonably  could have concluded that a  bona fide

fiscal  crisis  would have  compelled  the vast  majority  of the

challenged dismissals even if the targeted employees had not been

affiliated with the NPP.                Defendants' well-deployed

"austerity" defense apparently  thwarted the claims of 240 of the

255 plaintiffs whose cases went  to the jury.  But blunt  instru-

ments make crude scalpels,  and the Mt. Healthy defense  requires
                                               

individualized  scrutiny by  the jury  with a  view to  whether a

particular plaintiff's position would have  been eliminated under

Aponte's austerity  program but for the  plaintiff's NPP affilia-
                                   

tion.    In  other  words, even  though  defendants'  overarching

austerity  defense may  have established that  massive dismissals

were imperative, it did  not compel jury verdicts adverse  to all
                                                                 

plaintiffs.   General statistical  data regarding  net work-force
                                                      

reductions may mask individual  dismissals which were purely dis-

criminatory.   Here, some  plaintiffs testified that  their posi-

tions  remained intact after  their termination  and specifically

identified their replacements;  the jury was free to  credit this

                                10

testimony, despite testimony to the contrary.  See Veranda  Beach
                                                                 

Club  Ltd. Partnership v. Western  Sur. Co., 936  F.2d 1364, 1385
                                           

(1st  Cir. 1991)  ("Once  the threshold  of sufficiency  has been

crossed, the credibility of a claimant and its witnesses presents

a question  for the jury, not for the  trial court    and most of

all, not for the court of appeals.").

          Credibility  determinations  and evidence  weighing are

not grist for the Rule  50(b) mill.  Hendricks, 923 F.2d  at 214.
                                              

As defendants  were required to  carry the burden  of persuasion,
                                                                

and the  evidence supporting the Mt.  Healthy "austerity" defense
                                             

did not compel  jury acceptance of the  claims of all 255  plain-

tiffs, we turn to  the evidence bearing on the  individual claims

of the eleven appellants.

C.   The Individualized Defenses
                                

          The defendants  attempted  to establish  their  indivi-

dualized  Mt. Healthy defenses at trial based largely on the con-
                     

temporaneous justifications relied on  in Mayor Aponte's  letters

of dismissal.  See supra  p. 3.   Under  the Mt. Healthy  burden-
                                                        

shifting mechanism, the employer's contemporaneous justifications

for an adverse  employment action  serve at  least two  important

functions.  First, to the extent the reasons given by the employ-

er at the time of the  dismissal are later proven false or frivo-

lous,  the weight of the evidence of discriminatory animus may be

enhanced, thereby contributing significantly to the threshold Mt.
                                                                 

Healthy  showing the  plaintiff-employee  must make  in order  to
       

shift the ultimate burden  of persuasion to the defendant-employ-

                                11

er.   Second, once  the burden of  persuasion has shifted  to the

employer, the jury would  be entitled to find for  the plaintiff-

employee  were it  to conclude  that the  employer did  not offer

sufficient evidence to demonstrate  that (i) the proffered reason

for the dismissal  was genuine or (ii) a bona  fide basis existed
                                 

which  would have  prompted the  dismissal without regard  to the

employee's political affiliation.   We reserve these  individual-

ized defenses for consideration with plaintiffs' evidence.

          Leaving  aside  certain  proffered  justifications  for

employee dismissals in the First  Amendment political discrimina-

tion context,5  only two  individualized defenses remain  for our

                    

     5Some  of  the  proffered  justifications   for  defendants'
employment  actions must be pared  to accord with applicable law.
Although  evidence that  an employee  was hired  in violation  of
Commonwealth law precludes a  finding that the employee possessed
a property interest in continued employment, and hence a cogniza-
ble  due process claim, Kauffman, 841 F.2d at 1173, evidence that
                                
an employee's appointment  was a "nullity" under  Puerto Rico law
ab initio  does not control a  claim alleging a violation  of the
         
employee's  First Amendment  right of political  affiliation, see
                                                                 
Hiraldo-Cancel, 925  F.2d at 13  ("'We do  not think  that a  new
              
administration can use the  "nullity" of appointments doctrine as
a  cover  for  discharges,  transfers,  and discrimination  based
solely  on political  affiliation'") (quoting  Santiago-Negron v.
                                                              
Castro-Davila, 865  F.2d 431, 436-37 (1st Cir.  1989)).  Although
             
defendants argue  that the  rationale of  Santiago-Negron applies
                                                         
only if the new administration continues to hire new personnel in
                                        
violation  of the  Personnel Act,  Santiago-Negron rested  on the
                                                  
ground  that state law does not and cannot define First Amendment
                                                 
rights.   Santiago-Negron, 865 F.2d at  436.  We do  not suggest,
                         
however,  that  evidence  relating  to  the  plaintiff-employee's
                        
qualifications  under  the  applicable personnel  regulations  is
immaterial.   For example,  an employee's lack  of qualifications
for  the position,  at the  time of  the  dismissal, may  well be
                                                   
considered a nondiscriminatory basis for the dismissal.  The jury
must determine whether such  a lack of qualifications was  a real
or pretextual justification for the dismissal.  
     On analogous  reasoning, we  discount two variations  on the
same  defensive theme.  First, the fact that some plaintiffs were
appointed or  promoted during the "veda,"  the electoral prohibi-

                                12

consideration in the present case, based on the evidence relating

to  each appellant's claim:  (1) whether the plaintiff was quali-

fied for the  position at the time of the  dismissal, and (2), if

so, whether  the  position was  eliminated for  nondiscriminatory

reasons.

D.   Plaintiffs' Evidence
                         

          Plaintiffs offered little direct evidence of discrimin-

atory  animus.  But see  infra notes 6 & 8.   Nevertheless, as we
                              

have held,  "circumstantial evidence alone can  support a finding

of political discrimination."  Anthony, 952 F.2d at 605; Estrada-
                                                                 

Izquierdo, 850 F.2d at  14.  Certain general observations  can be
         

made concerning the circumstantial evidence bearing on the claims

of  all eleven  plaintiffs.   Mere temporal  proximity between  a

change  of administration  and a  public employee's  dismissal is

insufficient  to  establish  discriminatory  animus.  Cf. Aviles-
                                                                 

                    

tion  period, is not necessarily  controlling in the First Amend-
ment context.  "Puerto Rico law is not controlling in the area of
                                                  
first amendment law," Santiago-Negron,  865 F.2d at 436 (emphasis
                                     
added), and, in  this respect, we  see no principled  distinction
between the Commonwealth's personnel and electoral laws.  Second,
it is not necessarily  a sufficient defense that a  plaintiff did
not  meet the  legally  mandated minimum  qualifications for  the
position at  the time of  appointment.   See Hiraldo-Cancel,  925
                                                           
F.2d at  13; Santiago-Negron, 865  F.2d at  436.  Although,  as a
                            
general  rule, an  employee's  continuing inability  to meet  the
                                         
established  minimum qualifications  for  the position  can be  a
sufficient  nondiscriminatory ground for  dismissal, cf. Hiraldo-
                                                                 
Cancel,  925 F.2d  at 14 (reinstatement  is a  meaningless remedy
                                       
where  the employer,  "under the  aegis of valid  personnel stan-
dards, is empowered to terminate  reinstated employees as soon as
they  dust  off  their  desks"),  Santiago-Negron's  proscription
                                                 
against  post  hoc  "nullification"  would suggest  that,  to  be
                  
controlling, the employee's qualifications should be measured  as
                                                                 
of the challenged dismissal.
                           

                                13

Martinez  v. Monroig,  963  F.2d 2,  5  (1st Cir.  1992)  (citing
                    

Kauffman, 841  F.2d at 1172).   On the other hand,  we have noted
        

that the "highly charged  political atmosphere" occasioned by the

major  political shift  from the  NPP to  the PDP  throughout the

Commonwealth of Puerto Rico  in 1984, coupled with the  fact that

plaintiffs and defendants are of competing political persuasions,

may be probative of discriminatory animus.  See Kercado-Melendez,
                                                                

829 F.2d at 264; see  also Anthony, 952 F.2d at 606  ("timing" of
                                  

dismissal may  be suggestive of discriminatory  animus); Estrada-
                                                                 

Izquierdo, 850 F.2d at 15 (same).  Moreover, the record discloses
         

that  these  eleven  appellants,  for the  most  part,  were  not

quiescent  NPP members but played very  active or prominent roles

in its political activities,  publicly and vocally supporting the

reelection campaign of the former mayor.  See Nereida-Gonzalez v.
                                                              

Tirado-Delgado, 990  F.2d 701, 706  (1st Cir. 1993)  (noting evi-
              

dence that plaintiff was "known" party  member); Ferrer, 914 F.2d
                                                       

at  312 (noting  that plaintiffs'  political affiliation  was not

only "well  known" but,  in some instances,  notorious); Kercado-
                                                                 

Melendez, 829 F.2d at 264 (noting plaintiff's "long, active,  and
        

visible membership" in the opposition party).

          Appellants variously  testified at trial that they were

(1) members of the  former mayor's elite "advance team,"  a corps

of uniformed  functionaries  responsible for  arranging  campaign

appearances; (2) organizers or participants  in pro-NPP political

rallies; (3) NPP  women and  youth coordinators;  or (4)  polling

unit officers or members  of electoral colleges.  Thus,  the jury

                                14

reasonably could  have concluded  that those appellants  who were

publicly identified as  close political allies of  the former NPP

mayor were more conspicuous targets for political discrimination.

Standing alone, even the circumstantial evidence that some plain-

tiffs  were  especially  conspicuous  targets  for discriminatory

employment  action by  defendants  would give  us serious  pause.

With  but two exceptions, however,  a careful review  of the evi-

dence reveals  that appellants  plainly presented  other evidence

sufficient to  shift the burden of  persuasion, effectively fore-

closing any realistic claim for Rule 50(b) relief by  defendants.

We briefly  recount  the dispositive  evidentiary  considerations

bearing on each appellant's claim.

     1.   Brenda Aponte Osorio
                              

          Ms.  Aponte was dismissed  from her "regular" position,

as an  Executive Officer IV, in  May 1985.  In  addition to other

direct evidence of discriminatory animus,6 the letter of dismiss-

al  from Mayor Aponte stated  that Ms. Aponte  apparently did not

possess the qualifications for her  position    in particular,  a

college degree  and "considerable" relevant work  experience.  In

fact, the written  job description  for an  Executive Officer  IV

lists a  college degree as "desirable  preparation," but provides

that a "combination of preparation and experience will be accept-

able"; it  defines  "experience"  as  "positions  of  progressive

                    

     6Ms. Aponte states that she was constructively dismissed one
day after the new administration took office, when she was denied
access to  her office, told that she was "not a person of trust,"
and given no further duties.  Her protests went unanswered.

                                15

responsibility . . .  in the public service,  including consider-

able  administrative  or  supervision  experience."     (Emphasis
                                                 

added.)  At trial, Ms. Aponte testified that she attended college

for  three years,  and began working  for the  City in  1978 as a

supervisor in the Human Resources Department.7
          

          Ms.  Aponte presented  sufficient evidence to  enable a

jury to find that she possessed the required qualifications, both
                                                                 

at the  time of her  appointment and  dismissal.  The  jury could

have  concluded,  therefore,  that   defendants'  contemporaneous

justification was a  mere pretext  for political  discrimination.

Cf. Aponte-Santiago  v. Lopez-Rivera, 957  F.2d 40, 43  (1st Cir.
                                    

1992)  (reversing summary  judgment  for defendant;  noting  that

proof  that defendant's  asserted  nondiscriminatory  reason  for

dismissal  was pretextual is a "link in a chain of circumstantial

evidence" of  political discrimination  which, when  coupled with

allegedly "conclusory" evidence as to the  timing of demotion and

the parties' political affiliation, creates a triable issue which

the fact finder might resolve in plaintiff's favor); Anthony, 952
                                                            

F.2d at  606 (plaintiff's  obvious qualifications can  be circum-

stantial evidence  of discriminatory  animus); cf. also  Burns v.
                                                              

Gadsden  State Community College, 908 F.2d  1512, 1519 (11th Cir.
                                

1990)  (employer's exceedingly  narrow interpretation  of minimum

"experience" required  for position, coupled with  other evidence

                    

     7Even though their individualized defenses, in many instanc-
es, succumbed  to this  same "equivalency" virus,  permitting the
jury  to make  reasonable  substitutions of  work experience  for
educational  background,  defendants  have  not  challenged these
substitutions on appeal.

                                16

of discriminatory  animus, creates genuine dispute  as to whether

employer "invented" excuse as pretext to mask improper motive for

dismissal  in  ADEA  action).   The  circumstantial  evidence  of

pretext,  coupled  with  the  direct  evidence of  discriminatory

animus, was  sufficient  to shift  the  burden of  persuasion  to

defendants.   As there was no conclusive evidence that Ms. Aponte

would have been  dismissed in any  event for a  nondiscriminatory

reason, the jury verdict must be sustained.

     2.   Dorotea Collazo Rivera
                                

          Ms. Collazo  was dismissed from her "regular" position,

as an Administrative Assistant I, in January 1986.8  The dismiss-

al letter  asserted that  Collazo's termination was  based on  an

absence of evidence that she was ever qualified for her position.

However, Collazo's job description merely required  a "desirable"

(high  school  diploma)  education/experience   ("general  office

work") mix.  Collazo  testified that she met the  posted academic

preparation component  of the  job description.   Moreover, there

was  no  dispute that  Collazo, who  was  appointed to  her final
                                                                 

position with the City  in 1981, previously had been  employed as
        

an  office clerk for the City since 1976.  Thus, Collazo likewise
                                        

succeeded in shifting the burden of persuasion to the defendants,

and defendants simply failed to persuade the jury.

                    

     8When the  new administration took over, Collazo's secretary
was transferred to another department and  Collazo was locked out
of her office without warning.  Collazo's husband, who was  a NPP
unit chairman, and  her daughter, were also dismissed  from their
positions with the City in 1985-86.

                                17

     3.   Maria Colon de Jesus
                              

          Ms. Colon was dismissed from her "regular" position, as

a Messenger, in July 1985.   The letter of dismissal stated  that

the  City's  messenger  service,  with  forty-two employees,  was

"excessive and  unnecessary,"  that it  must  be reduced  to  ten

employees as an economy measure, and that the ten employees to be

retained  had been  chosen based  on an  evaluation of  their job

performance and seniority.

          Ms.  Colon conceded  that  the reduction  in force  did

occur as defendants indicated, and that she lacked the  requisite

seniority to qualify for one of the ten remaining positions.  She

points  to no  particular  discriminatory conduct,  nor does  she

contend that (1)  messengers with less seniority or lower perfor-

mance ratings were retained,9  (2) the City needed more  than ten

messengers in 1985, or (3) defendants replaced any of the thirty-

two dismissed  messengers.  As Colon's  political affiliation and

the timing of  her dismissal were the only  significant probative

evidence  supporting her  claim,10  and there  was  no direct  or

                    

     9While conceding that she was among the dismissed messengers
with  the  least seniority,  Colon  nonetheless  argues that  the
                
selection criteria were suspect because Commonwealth law requires
that  reductions  in force  be justified  first  on the  basis of
employee performance ratings, and  only then on seniority consid-
erations.  See Delbrey  v. Municipio de Carolina, 111  P.R.R. 492
                                                
(1984).   The  record  indicates, however,  that defendants  made
their selections  only after  "considering the criteria  of effi-
                                                                 
ciency in the  performance of  messenger duties and  the time  of
      
services rendered in that capacity." (Emphasis added.)

     10In view of Colon's  concession that she lacked  the requi-
site seniority, the other  circumstantial evidence was altogether
too  weak to  vault  the initial  Mt.  Healthy hurdle.    Colon's
                                              
political participation was much  less frequent and activist than

                                18

circumstantial  evidence of  pretext,  the  burden of  persuasion

never shifted to defendants.  As no factual dispute was generated

concerning the  legitimacy of the austerity  measures, or Colon's

failure to  meet the  criteria for  retention, the verdict  could

only have been based on conjecture that Colon would not have been

terminated  but for  her political  affiliation. See  Ferrer, 914
                                                            

F.2d  at 311 ("plaintiff is  not entitled to  inferences based on

speculation and conjecture").11

     4.   Hector L. Encarnacion Matos
                                     

          Encarnacion was dismissed  from his "regular" position,

as  a Computer Operator I, in  August 1985.  The dismissal letter

stated  that he lacked  the minimum qualifications  for the posi-

tion, which  defendants characterized at  trial and on  appeal as

requiring an "associate degree"  in accounting or computer opera-

                    

most other  appellants.   According to her  undisputed testimony,
she merely  participated  "at  the  polling places,  and  on  the
marches  in [her] spare time,"  and served as  "secretary for the
electoral board" in 1984.

     11There are important public  policy considerations at stake
in  these circumstances.    First, legitimate  efforts by  newly-
elected  officials to  impose  fiscal constraints  and to  foster
operating efficiencies should not be hamstrung.  See Marin-Piazza
                                                                 
v. Aponte-Roque, 873  F.2d 432,  434 (1st Cir.  1989) ("[W]e  are
               
inclined  to give a certain  amount of leeway  to personnel deci-
sions of new administration  officials which implement a facially
politically  neutral reorganization of structure or procedure.").
Newly-elected officials, however well meaning, might be  deterred
from  needed measures  to  effect economies  and efficiencies  in
governmental  operations if  a  discharged  employee's  political
affiliation alone were  enough to  carry her claim  to the  jury.
Second, though  there was  ample opportunity  to raise  a genuine
factual  dispute  regarding  the  legitimacy  of the  defendants'
"austerity" program, the  defendants demonstrated, without rebut-
                                                                 
tal,  that the City  has operated for  at least six  years with a
   
vastly streamlined messenger staff.

                                19

tion.  The  job description  called for a  "high school  diploma,

supplemented by  courses in mechanized accounting  or programming

and one year of experience in that field," or "[a] combination of
                                             

academic background  and experience."   Thus, contrary  to defen-

dants' mischaracterization at trial,  the job description did not

require  post-secondary  school  courses  sufficient  to  qualify

Encarnacion for  an associate degree.   Moreover, although Encar-

nacion conceded  at trial that his  post-secondary school courses

were not in accounting or programming, and that he had  no exper-

ience in computer  programming prior to  his appointment, he  had
                                                        

acquired two years' working  experience on the job before  he was

dismissed  in 1985,  during  which time  he had  received several

"excellent"  job  performance evaluations.    See  id. at  312-13
                                                      

(noting  that jury  could  credit  circumstantial  evidence  that

plaintiff "performed  her duties very  well"); Estrada-Izquierdo,
                                                                

850 F.2d  at 14 (finding "probative"  the circumstantial evidence

that  plaintiff  "successfully  carried  out her  job"  for  many

years).   Encarnacion's  job description  was flexible  enough to

permit the  jury to  determine  that he  possessed the  necessary

qualifications, and that the stated  reason for his dismissal was

pretextual.

     5.   Maria de Lourdes Escute-Levest
                                        

          Ms.  Escute-Levest was  dismissed  from  her  "regular"

position,  as a Computer Operator I, in October 1985.  Initially,

defendants  contended   that  she  was  unqualified,   but  later

retreated to  their "nullity  of appointment"  justification when

                                20

she  protested that  she  had  an  associate degree  in  computer

programming.  See supra note  5.  Escute, a member of  the former
                       

mayor's "advance  team," testified at trial     without objection

as to  the basis  of her  knowledge12     that  her position  was

refilled following her dismissal, suggesting  that it was not  as

expendable  as  defendants contend  on  appeal.   The  cumulative

circumstantial evidence  of discriminatory animus and pretext was

sufficient to shift the burden of persuasion to defendants and to

support the jury verdict.

     6.   Jesus Garcia Delgado
                              

          Garcia was dismissed from  his "regular" position, as a

Computer Operator I, in November 1985.  Defendants contended that

Garcia, who  possessed an  associate degree in  computer program-

ming, did not have the required year of experience in  a "related

field" at  the time he  was appointed in 1978.   Even so,  he had

accumulated seven years' experience by the time he was dismissed,

and  plainly met all qualifications  for the position long before

his dismissal.  As the jury could have inferred that the justifi-

cation offered for the dismissal was pretextual, there was enough

evidence to shift the burden of persuasion to defendants.

                    

     12At  oral argument,  defendants contended  that plaintiffs'
trial testimony  regarding their replacements was  too conclusory
and lacked factual foundation.  However, at trial the defense did
not object  to plaintiffs' testimony based on lack of foundation.
Thus, the jury was entitled to  resolve these issues on the basis
of its  credibility determinations and weighing  of the evidence.
As the  evidence was not challenged at  trial, and there has been
no showing of "plain error,"  Doty v. Sewall, 908 F.2d 1053, 1057
                                            
(1st Cir. 1990), we reject their claim on appeal.

                                21

     7.   Victor M. Guadalupe Bobonis
                                     

          Guadalupe was  dismissed for  the second time  from his

"transitory" position, as a municipal guard, in October 1985.  In

January  1985,  the occasion  of  the first  dismissal,  the only

justifications  defendants  offered  were  that   his  transitory

appointment  had  already  lapsed  and the  position  was  deemed

expendable under the "austerity"  program.  Mayor Aponte abruptly

rescinded the first  dismissal letter  on January 25,  1985.   In

June  1985, however,  Aponte  sent another  letter of  dismissal,

asserting that Guadalupe did  not meet the minimum qualifications

for the position, and that his original appointment therefore had

been illegal.  As  there was no  evidence that Guadalupe did  not

meet the  minimum job  qualifications, the jury  reasonably could

have  concluded  that  defendants'  shifting  justifications  for

Guadalupe's dismissal amounted to pretextual posturing.

          Furthermore, Guadalupe testified that twelve or fifteen

more  policemen were  hired after  his  dismissal.   See Nereida-
                                                                 

Gonzalez, 990 F.2d  at 706 (noting that  evidence suggesting that
        

defendants' reorganization was a  "sham" may be considered proba-

tive of discriminatory  animus); Ferrer, 914 F.2d  at 311 ("over-
                                       

staffing"  defense undermined  by competent  evidence  from which

jury could  conclude that defendants later  hired replacements to

perform  same functions  entailed by  plaintiff's position);  see
                                                                 

also supra note 12.
          

     8.   Ada N. Perez Colon
                            

                                22

          Ms. Perez was dismissed from her "regular" position, as

an Executive Officer I, in  September 1985.  Defendants contended

that she was not qualified, and alleged that she had taken an un-

authorized  medical leave, without pay,  to undergo surgery.  The

Executive Officer I position  requires a four-year college degree

and administrative or  supervisory experience, or  an "equivalent

combination of  academic background and experience."   Perez, who

was a member of  the former mayor's "advance team,"  had attended

college for two years, and had  worked for the City since 1980 as
                                                              

an officer for  the CETA program and  a coordinator at  the Human

Resources  Department.   Thus,  the  jury  reasonably could  have

determined that her five-year City work experience was sufficient

to  offset the two-year deficit in education.   See supra note 7.
                                                         

The jury therefore was free to conclude  that both justifications

for her dismissal were pretextual.

     9.   Evelyn Quinones Osorio
                                

          Ms. Quinones was dismissed from her "regular" position,

as an Executive  Secretary III,  in September 1985.   Within  two

weeks after taking office, Mayor Aponte called all mayor's office

employees together and advised  that they were "persons  who were

in trust to the former mayor," and that they would be replaced or

transferred in  "due time."   Defendant  Martinez also  told Qui-

nones,  a member of the  former mayor's "advance  team," that she

"didn't have  his trust."   After training her  replacement, Qui-

nones accepted a transfer out of the mayor's office.   She testi-

fied that  officials of  the new  administration erased her  time

                                23

cards  and, on one occasion, retained her paycheck for six weeks.

Defendant  Martinez,  City  personnel  officer,   told  Quinones:

"[T]hose are injustices but I follow orders from above."  (Empha-
                                                      

sis added.) 

          In July 1985, after Quinones'  brief tenure in the  new

secretarial position,  Aponte notified her that she would be ter-

minated  because she was unqualified for the position.  The rele-

vant job  description called  for a two-year  secretarial course,

and four  years' secretarial  experience, but  two years  of work

experience could be substituted for educational experience.  When

Quinones  provided satisfactory documentation  of her educational

qualifications,  defendants fell  back on  their "nullity  of ap-

pointment"  defense as  the sole  ground for  her  September 1985

dismissal.   See supra note  5.  Moreover,  Osario testified that
                      

she had worked  as a secretary since 1980, and  her final year as

an  Executive  Secretary III  clearly qualified  her for  her new

position.  Thus, Quinones presented sufficient direct and circum-

stantial evidence  of discriminatory animus and  pretext to shift

the burden of persuasion. 

     10.  Carmen Rivera Guadalupe
                                 

          Ms. Rivera Guadalupe was dismissed from  her "transito-

ry" positions,  as Child  Care worker  and Secretary,  in January

1986.  She was notified that she was being terminated because her

transitory appointment had  lapsed, and the City  could no longer

afford to  fund the position.  Her  husband continued to work for

the  Aponte administration for another  five or six  years.  Like

                                24

plaintiff Colon, Ms. Rivera offered no evidence that the elimina-

tion of  her position was in any way pretextual, nor that she was

ever replaced, let alone by a PDP member.   As political affilia-

tion and the timing of the dismissal were insufficient to satisfy

her  threshold burden of  production,13 the jury  verdict must be

set aside as conjectural.

     11.  Luisa Rivera Serrano
                              

          Ms. Rivera Serrano was dismissed from her  "transitory"

position,  as a Clerk I,  in August 1985,  ostensibly because her

fixed  term of employment had expired.  Although the jury reason-

ably  could have  inferred that  her position,  like that  of Ms.

Rivera Guadalupe,  would be eliminated on  austerity grounds, the

implicit rationale for her dismissal was undermined by Ms. Rivera

Serrano's testimony that she  was replaced by Rosa Mattos,  a PDP

member.  Defendants' attempt  to undermine Rivera's testimony, by

noting  that she  previously  had identified  a different  person

(Inez) as her replacement, fails.  Not only are we precluded from

credibility determinations, see Hendricks  & Assocs., 923 F.2d at
                                                    

214, but Rivera offered a plausible explanation for her inconsis-

tent responses:   both individuals applied  for her former  posi-

tion.  As  there was ample basis for a  reasonable inference that

the proffered ground  for the dismissal was  pretextual, the jury

verdict must be upheld.

                    

     13Like Ms.  Colon, see  supra text accompanying  notes 9-11,
                                  
Ms. Rivera's NPP activities were peripheral and relatively incon-
spicuous.   She served as a polling unit officer for the NPP, and
chaired the NPP Womens' Movement at her local union.

                                25

                            CONCLUSION
                                      

          We acknowledge the careful attention the district court

has given  the evidence in this  case.14  In the  Rule 50(b) con-

text, however,  we are required  to recognize that  evidence does

not  pass through the jury  "lens" unrefracted.   Our review con-

vinces us  that these  jury verdicts,  with two  exceptions, must

                    

     14In  February 1992,  the district court  denied defendants'
first Rule  50(b) motion.  After carefully  reviewing its "notes,
defense  arguments and  the jury  verdicts," the court  based its
ruling on the  fact that "the jury  individually and meticulously
considered each [of the 255] claim[s]."   The  closeness of these
questions is  demonstrated by the district  court's equally pain-
staking reconsideration, as well as our own review.
     We nevertheless reject plaintiffs' appeals from the district
court ruling denying their reinstatement.  A denial of reinstate-
ment is  reviewed for "abuse of  discretion," Hiraldo-Cancel, 925
                                                            
F.2d at 13, and we will reverse "only if  we are left with a firm
conviction that [the district  court] has committed 'a meaningful
error in judgment.'"  Rosario-Torres, 889 F.2d 314, 323 (1st Cir.
                                    
1989) (en banc) (quoting Anderson v. Cryovac, Inc., 862 F.2d 910,
                                                  
923 (1st Cir.  1988)).  It did  not.  After assiduously  weighing
the  equities,  the  district  court rejected  the  reinstatement
claims  on several  sustainable grounds.   First,  federally com-
pelled  reinstatements to  municipal positions  implicate serious
comity  and  federalism  concerns,  especially in  light  of  the
compelling evidence  that plaintiffs' appointments  were made  in
blatant  disregard of  Commonwealth and  municipal personnel  and
electoral  laws, and  that the  City was  operating under  severe
fiscal  constraints, both  at the  time of  the dismissals.   Id.
                                                                 
(noting that, "[i]n shaping  equitable remedies, comity  concerns
can loom  large," and that "court-ordered  reinstatement of ille-
gally-hired . .  . workers strikes a particularly jarring note").
Second, significant periods of  time elapsed after their dismiss-
als before plaintiffs requested injunctive  relief.  Id. at  324.
                                                       
Finally, some of the harshness inherent in a refusal to reinstate
is  diminished where  the employee  has been  awarded significant
monetary  relief.   See  Rosario-Torres,  889  F.2d at  322,  324
                                       
(contrasting Title VII  cases, which  do not  permit recovery  of
compensatory or punitive damages,  with First Amendment political
discrimination cases, which offer  a fuller "palette of available
make-whole remedies" to offset a denial of reinstatement).

                                26

therefore be reinstated.15

          Judgment in accordance with  the verdicts must be rein-
                                                                 

stated for all appellants,  with the exception of Maria  Colon de
                                                                 

Jesus  and Carmen Rivera Guadalupe.   In all  other respects, the
                                                                 

district court judgment is affirmed.  The case is remanded to the
                                                                 

district court for further proceedings not inconsistent herewith.
                                                                 

Costs are awarded to the nine prevailing appellants.
                                                    

                    

     15Aponte also asserts that the verdicts should be vacated as
inconsistent,  since the  special  verdict did  not label  Aponte
"liable" for  political discrimination  and yet found  him liable
for punitive damages.   We  reject this contention.   A  facially
inconsistent verdict in a  civil action    no rare  phenomenon   
is  not an automatic ground for  vacating the verdict.  See Fair-
                                                                 
mount Glass Works v. Cub Fork Coal Co., 287 U.S. 474, 485 (1933).
                                      
The  court "must  attempt to  reconcile the  jury's findings,  by
exegesis if  necessary  . . . before  [it is]  free to  disregard
[them]."   Gallick v. Baltimore & Ohio  R. Co., 372 U.S. 108, 119
                                              
(1963).
     Here,  the  findings are  readily  reconcilable.   The  jury
charge, to which there was no  relevant objection, suggested that
Aponte's liability and the municipality's liability could go hand
in hand.  Since the special verdict form did not specify the need
for dual findings on  liability, the jury may have  reasoned that
branding the City "liable"  necessarily incorporated a finding of
Aponte's liability as well.   Accordingly, in view of  the jury's
clear imposition of liability for punitive damages on Aponte,  we
cannot conclude that the verdict    naming only the City "liable"
for  discrimination      unambiguously  or  completely exonerated
Aponte.  Compare DeFeliciano  v. DeJesus, 873 F.2d 447,  452 (1st
                                        
Cir.) (citing cases in  which employee was completely exonerated,
but employer,  whose liability could only  derive from employee's
liability, was found liable), cert. denied, 493 U.S. 850 (1989).
                                          

                                27